Case 1:20-mc-00199-JGK-OTW Document 79-2 Filed 03/16/21 Page 1 of 2




                 Exhibit B
 Case 1:20-mc-00199-JGK-OTW Document 79-2 Filed 03/16/21 Page 2 of 2
 Chrysler/Trylons
Ownership Structure
                                                                        AT PS
                         SIGNA Holding GmbH
                                                                      (Austrian)
                              (Austrian)

                               100%                        50%          50%

                                  SIGNA International                 SIGNA International
                                   Properties GmbH                 Projektbetelligungs GmbH
                                      (Austrian)                           (Austrian)

    Aby Rosen     Michael Fuchs             80%                                20%
                                                       SIGNA International US
   50%                                               Investments GmbH (Swiss)
                           50%
                                                                    100%

              RF Chrysler LLC                        SIGNA Chrysler Holding
                                                              LLC
                                 (jointly managed)
            50%                                                    50%

                           R&S Chrysler Holdings LLC

                  100%                                         100%


       R&S Chrysler MM LLC                              R&S Trylons MM LLC


                          100%                                        100%


          R&S Chrysler LLC                                R&S Trylons LLC




           Chrysler Building                            Trylons Building Fee
              Leasehold                                       Interest

 All entities are Delaware entities except where noted.
